Citation Nr: 0917789	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  01-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease prior to December 6, 2005.

2.  Entitlement to a rating in excess of 60 percent for 
hypertensive heart disease from December 6, 2005.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran's case was previously before the Board in 
December 2006.  At that time the issue involving hypertensive 
heart disease was whether the Veteran was entitled to a 
rating in excess of 30 percent.  However, while the issue was 
on appeal at the Board, the RO increased the Veteran's 
disability rating to 60 percent, effective from December 6, 
2005.  Thus, the issues on appeal have been re-characterized 
to reflect the proper status of the appeal.

The Board notes that the Appeals Management Center wrote to 
Christus Schumpert Hospital to obtain records identified by 
the Veteran in April 2007.  The Veteran was notified of this 
action that same month.  

A negative response for records was received at the Appeals 
Management Center in May 2007 and forwarded to the RO in May 
2007.  The response was then forwarded to the Board where it 
was received in December 2008.  The response will considered 
by the Board in its appellate review.

The Board notes that there appear to be two requests, from 
different individuals, for apportionment of the Veteran's 
benefits contained in Volume 4 of the claims folder.  The 
first request is date stamped as received at the RO in May 
2003.  The second is date stamped as received in January 
2007.  There is no indication in the claims folder that any 
action was taken on the two requests.  Accordingly, they are 
referred back to the RO for such further action as may be 
necessary.  





FINDINGS OF FACT

1.  Prior to December 6, 2005, the Veteran's hypertensive 
heart disease was manifested by some dilation of the left 
ventricle and ejection fractions of 50 percent or greater.  

2.  For the period from December 6, 2005 to May 28, 2008, the 
Veteran's hypertensive heart disease was manifested by a 
level of 5 METs, and ejection fractions between 50 and 60 
percent, with no evidence of congestive heart failure.

3.  From May 28, 2008, the Veteran's hypertensive heart 
disease has been manifested by findings of 1 MET and 3 METs 
with an ejection fraction of 47 percent.  

4.  The Veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease, prior to December 6, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 
2002); 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7007 (2008).

2.  The criteria for a disability rating of 60 percent for 
hypertensive heart disease, prior to May 28, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 7105; 3.102, 4.1, 4.7, 4.104, 
Diagnostic Code 7007.

3.  The criteria for a disability rating of 100 percent for 
hypertensive heart disease, from May 28, 2008, have been met.  
38 U.S.C.A. §§ 1155, 7105; 3.102, 4.1, 4.7, 4.104, Diagnostic 
Code 7007.

4.  The criteria for a disability rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged." Fenderson v. West, 
12 Vet. App. 119 (1999).   The Court of Appeals for Veterans 
Claims has also held that in determining the present level of 
a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In this 
case, as will be discussed further below, staged ratings are 
warranted for the Veteran's hypertensive heart disease based 
on diverse symptoms meeting the criteria for different 
ratings during the appeal period.  However, with respect to 
hypertension, the evidence does not show that there are 
diverse symptoms meeting different criteria at distinct 
points during the appeal and therefore staged ratings are not 
warranted.  

The Board notes that a change was made to the regulations 
used to evaluate disabilities involving the cardiovascular 
system during the pendency of this appeal.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  The change was effective from 
October 6, 2006.  The changes affected disabilities rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020.  The change were codified at 38 C.F.R. 
§§ 4.100, 4.104 (2008).  However, the change was applicable 
only to claims received by VA on or after the effective date 
of the changes.  As the Veteran's claim was received prior to 
that date, the change is not applicable in this case.


I.  Hypertensive Heart Disease

A.  Background

The RO added hypertensive cardiovascular disease to the 
Veteran's service-connected hypertension disability by way of 
a supplemental statement of the case (SSOC) issued in July 
2003.  The Veteran's rating for the two disabilities was 
increased from 10 to 30 percent.  The effective date for the 
increased rating was established as September 17, 2001.  The 
RO added hypertensive cardiovascular disease to the service-
connected hypertension disability based on the report of a 
left heart catheterization and the report of left ventricle 
dilation.  The RO noted that this was the first evidence of 
record to show the Veteran with left ventricular hypertrophy 
(LVH) that was attributable to his service-connected 
hypertension.  The Veteran did not express any disagreement 
with the effective date.  

The RO later issued a rating decision that provided for a 
separate disability rating for hypertensive cardiovascular 
disease, rated as hypertensive heart disease, in January 
2005.  The RO determined that there had been clear and 
unmistakable error (CUE) in the previous rating as the heart 
disease warranted a separate disability rating.  The 
Veteran's hypertensive cardiovascular disease was now rated 
as a separate disability, at the 30 percent level, from 
September 17, 2001.

The RO later increased the Veteran's disability rating to 60 
percent by way of a rating decision dated in October 2006.  
The RO established an effective date of December 6, 2005, for 
the increased rating.

The Veteran was hospitalized for evaluation of chest pain in 
May 2001.  An echocardiogram was done that showed an ejection 
fraction (EF) of 55-60 percent.  He was diagnosed with 
coronary artery disease (CAD) at that time.  It was 
recommended at that he undergo a heart catheterization for 
diagnostic purposes.  VA outpatient records show that the 
Veteran had the procedure on September 5, 2001.  The actual 
report was signed on September 18, 2001.  The report was that 
there was no CAD.  Also, the Veteran had normal left 
ventricle function and an EF of 80 percent.  Finally, the 
report said that the Veteran had been given a stress test 
that demonstrated a mildly dilated left ventricle with mild 
ischemia of the proximal septum, entire anteroseptal wall and 
apex.  

The Veteran was afforded a VA examination in January 2003.  
The examiner reported that the Veteran had hypertensive heart 
disease as manifested on the echocardiogram from May 2001.  
It was noted that the Veteran was prescribed Furosemide for 
treatment of congestive heart failure (CHF) and hypertension.  
The Veteran reported that he had episodes of dizziness ever 
since his transient ischemic attacks (TIAs) in November 2001.  
He said they could occur "out of the blue" or on changing 
positions.  He denied ever having had any syncope.  The 
examiner said the Veteran had a history of CHF and referred 
to a VA cardiology clinic note of September 19, 2002.  She 
stated that there was no current evidence of CHF but that the 
Veteran required medication to prevent CHF.  The Veteran had 
an echocardiogram as part of his examination that showed an 
EF of 60 percent.  The examiner stated that the Veteran had 
hypertensive heart disease.

A review of VA outpatient records for the period from June 
2002 to August 2003 shows that the Veteran was seen in the 
cardiology clinic in September 2002.  He was noted to have an 
EF of 56 percent as of November with left ventricle 
hypertrophy (LVH).  The assessment was probable CHF as 
secondary to diastolic dysfunction (hypertension).  The 
Veteran was followed in the clinic for treatment of his 
hypertension.  There was no further reference to CHF.  The 
Veteran was hospitalized for two days for evaluation of a 
cerebrovascular accident (CVA) related to his hypertension in 
July 2003.  He had an echocardiogram as an outpatient follow-
up that same month.  The results showed an EF of 52 percent.  

Records from Louisiana State University (LSU) Health Sciences 
Center show that the Veteran was admitted for evaluation of 
chest pain in March 2003.  He was given an echocardiogram as 
part of his evaluation.  The results showed an EF of 65 
percent.

The Veteran was afforded a VA examination in September 2003.  
The examiner referred to an echocardiogram from July 2003 
where she said the Veteran had an EF of 60 percent.  The 
examiner said that the Veteran admitted to chronic fatigue 
and dizziness but no syncope.  The Veteran had previously 
been able to drive but had not since his CVA in July 2003.  
He was able to perform all activities of daily living.  The 
Veteran was given a diagnosis of hypertensive heart disease 
as proven by the echocardiogram of July 2003.

VA outpatient records show that the Veteran had an 
echocardiogram on October 21, 2003, that reported an EF of 55 
percent.  The Veteran was admitted for evaluation later in 
October 2003.  Records from that hospitalization show that he 
had a myocardial perfusion, rest and stress test on October 
23, 2003.  The Veteran's EF was calculated at 55 percent.  
The impression was that the left ventricle was mildly dilated 
with mild ischemia.  No CHF was noted.  

Additional VA records show that the Veteran was hospitalized 
for another evaluation in April 2004.  He had an 
echocardiogram on April 15, 2004.  His EF was 60 percent.  He 
had a left heart catheterization on April 16th.  The report 
indicated that the Veteran had an EF of 70-75 percent.  There 
was no evidence of CHF.  

The Veteran was hospitalized to stabilize his blood pressure 
in February 2005.  An echocardiogram from February 23rd 
showed an EF of 60 percent.  An echocardiogram from February 
24th showed an EF of 52 percent.  The hospital records and 
discharge summary made no reference to CHF.

The Veteran was afforded a VA examination in March 2006.  The 
Veteran had an echocardiogram as part of the examination.  
The report showed an EF of 55 percent.  The examiner said 
that the Veteran's metabolic equivalent, or METS, level was 
estimated as 5.  This was based on subjective report, 
echocardiogram, and left heart catheterization.  The Veteran 
was reported as unable to be stressed due to his elevated 
blood pressure and difficulty walking.  The examiner said the 
Veteran could not walk on a treadmill.  The diagnosis was 
hypertensive cardiovascular disease with headaches associated 
with hypertension.

Additional VA records to October 2006 show continued care for 
his hypertension in addition to other conditions unrelated to 
the issues on appeal.  

The Board remanded the case for additional development in 
December 2006.  The Veteran was afforded several VA 
examinations in regard to other issues pending at the time in 
February and April 2007, respectively.  There were no 
findings pertinent to the Veteran's hypertensive heart 
disease.  

VA records for the period from April 2004 to May 2008 were 
associated with the claims folder.  Many of the records were 
duplicative of those previously of record.  The records from 
October 2006 and onward showed continued outpatient treatment 
for complaints related to hypertension.  The Veteran 
underwent evaluation and treatment for complaints involving 
his kidneys from May 2007 to April 2008.  The Veteran did 
have an echocardiogram in May 2007.  The results showed an EF 
of 55 percent.  The examiner at that time also said that the 
Veteran did not have LVH.  The Veteran's blood pressure was 
carefully monitored, as was his cardiovascular system in 
general.  There was no reference to CHF in the detailed 
treatment entries.  A second echocardiogram, from May 2008, 
showed an EF of 55-60 percent.  

The Veteran was admitted for evaluation of chest pain in May 
2008.  The discharge summary noted that there had been an 
extensive prior work-up for the Veteran's hypertension and 
previous cardiac catheterization.  An Adenosine rest/stress 
study was done and the results compared with the one from 
October 24, 2003.  The Veteran was said to have a severely 
enlarged chamber with no significant ischemia or scarring.  
His EF was said to be 47 percent.  The examiner noted that 
the Veteran's EF had decreased from 55 percent to 47 percent 
and that the left ventricle chamber size had significantly 
dilated since the prior study.  The diagnoses were 
hypertension and worsening of EF.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted that she had reviewed the claims folder as 
part of the examination.  The examiner reviewed several VA 
discharge summaries of record, from May 2001 to the most 
recent of May 2008.  She noted the change in EF as reported 
in the latest summary.  The examiner also noted the results 
of the May 2008 echocardiogram.

The examiner referred to the recent Adenosine stress test and 
said the METS workload there was a "1" because the Veteran 
did not perform any exercise.  However, she then estimated 
the Veteran's current METS level as a 3.  She said this was 
because his activity was very limited.  She noted that the 
Veteran reported that his basic activities did involve 
driving a car, although he rarely did this because he had a 
daughter to drive him.  The Veteran was reported to wash the 
dishes one to two times a week and carry a load of laundry at 
the same frequency.  He had three daughters that did the 
cleaning and a son that helped with other chores.  The 
examiner said the Veteran did not have any syncopal episodes 
within the past year but did report that he felt faint and 
nearly passed out in 2003 (October 2003).  However, this was 
when the Veteran was treated for hypotension.  The pertinent 
diagnosis was hypertensive heart disease as evidenced by the 
most recent echocardiogram and Adenosine stress test.  

B.  Analysis

The Veteran's hypertensive heart disease is evaluated under 
Diagnostic Code 7007.  38 C.F.R. § 4.104 (2008).  Under that 
diagnostic code a 30 percent rating is assigned where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is for application where there 
is chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The Veteran's disability was initially assigned a 30 percent 
disabling.  The 30 percent rating was based on the results of 
the September 2001 left heart catheterization and a reported 
stress test that demonstrated mild dilation of the left 
ventricle, or evidence of cardiac hypertrophy.  The Veteran 
was not evaluated on the basis of METs until the VA 
examination of March 2006.  Even at that time, the level of 
METs could only be estimated.

The evidence of record from September 17, 2001, to December 
5, 2005, does not support a rating in excess of 30 percent 
for hypertensive heart disease.  The Veteran did not have 
more then one acute episode of CHF in any one-year period.  
He did not have a workload of less than 5 METS.  He did not 
have an EF of between 30 and 50 percent.

In regard to a rating in excess of 60 percent, the Board 
notes that the evidence of record does support the grant of a 
100 percent rating as of the time of the Veteran's 
hospitalization from May 28, 2008, to May 30, 2008.  This 
finding is based on the results of the VA examination of June 
2008 and the examiner's assessment of the period of 
hospitalization.  The examiner referred to the Adenosine 
stress test done during the period of hospitalization and 
estimated the Veteran's status as the equivalent of 1 MET.  
The examiner further stated that the Veteran's status was the 
equivalent of 3 METs at the time of the June 2008 
examination.

In applying the rating criteria for Diagnostic Code 7007 the 
Board finds that the evidence does support a 100 percent 
rating from May 28, 2008.  The Veteran's overall disability 
assessment can be said to show a workload of 3 or less METs 
that results in dyspnea, fatigue, angina, dizziness or 
syncope as of that date.  

A careful review of the evidence of record does not support a 
rating in excess of 60 percent at any time prior to May 28, 
2008.  The Veteran's estimated METs as of the VA examination 
of March 2006 were 5.  He has not demonstrated chronic CHF at 
any time during the pendency of his appeal and has never had 
an EF of less than 30 percent.  The majority of the multiple 
EF values of record are in the 50's.  The most recent EF, 
from the period of hospitalization in May 2008, was 47 
percent.  This was the first EF below 50 percent.  
Accordingly, there is no basis for the assignment of a 100 
percent rating at any time prior to May 28, 2008.

II.  Hypertension

A.  Background

The Veteran was originally granted service connection for 
hypertension by way of a Board decision dated in August 2000.  
The RO implemented the Board's finding that same month.  The 
Veteran was assigned a 10 percent disability at the time, 
with an effective date of May 18, 1998, for both service 
connection and the disability rating.  The Veteran submitted 
a claim for an increased rating for his service-connected 
hypertension in April 2001.

The Veteran was afforded a VA examination in May 2001.  The 
Veteran was noted to have a history of hypertensive disease 
since 1977.  The Veteran said he had worked numerous jobs 
since his discharge from service in 1979.  He said he had 
been out of work since 1997 and unable to get hired because 
of his hypertension.  He complained of headaches associated 
with his hypertension.  The examiner took three blood 
pressure readings with the results given as 154/88, 144/84, 
and 148/86.  The pertinent diagnosis was severe hypertension 
since 1977.

The Veteran's claim was denied in August 2001.  The Veteran 
disagreed with the denial in September 2001.  He contended 
that he did not receive sufficient consideration for his 
"condition."

The Veteran submitted an evaluation from J. G. Underwood, 
M.D., dated in March 2002.  The Veteran said the evaluation 
was part of an evaluation for his claim for supplemental 
security income (SSI) benefits.  The Board notes that based 
on evidence of record, the Veteran did receive public 
assistance benefits.  However, he has not presented any 
evidence that he was ever in receipt of Social Security 
Administration disability benefits.  

The Veteran presented with complaints of severe hypertension, 
enlarged heart, problems breathing, swelling, dizziness, and 
a history of detached retinas and of three transient ischemic 
accidents (TIAs) or strokes.  The Veteran reported that he 
had had a stroke in November 2001 and again in February 2002.  
One blood pressure reading of 215/120 was taken.  
Dr. Underwood provided an impression of history of TIA times 
three, severe hypertension, very poorly controlled, history 
of chest pain, uncertain etiology, history of detached 
retina, and depression.  He concluded that the Veteran was 
disabled because of his blood pressure.  He also said the 
Veteran was disabled because of his multiple medical 
problems.  

The Board notes that the Veteran has been granted service 
connection for several disabilities as secondary to his 
service-connected hypertension, all during the pendency of 
the current appeal.  The disabilities include anxiety 
disorder, neuropathy of the left upper extremity associated 
with residuals of a cerebral vascular accident (CVA), 
neuropathy of the left lower extremity, also associated with 
residuals of a CVA, retinal detachment of the left eye, 
residuals of a CVA, and headaches associated with residuals 
of a CVA.  The Veteran has also been granted entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  Although the effective dates of the 
grant of the several additional disabilities, and entitlement 
to TDIU, do not reach back to the date of this current claim 
of April 2001, the Veteran has not expressed disagreement 
with the effective date assigned for any of the noted 
disabilities or TDIU rating.  

The Veteran was afforded a VA examination in January 2003.  
The Veteran complained of headaches but could not say what 
caused them.  He also gave a history of his TIAs.  The 
examiner noted that his review of VA medical entries showed 
that there was a problem with the Veteran's compliance with 
his medications.  Three blood pressure readings were taken.  
They were 164/96, 168/90, and 180/100.  The pertinent 
diagnosis was uncontrolled hypertension with a history of 
noncompliance.  The examiner noted that the Veteran required 
several medications for control of his blood pressure.  

Records from the LSU Health Sciences Center, for the period 
from March 2003 to July 2003, were associated with the claims 
folder.  The Veteran was initially seen, and followed for 
complaints of chest pain.  The records reflected several 
blood pressure readings over that time.  They were 194/116, 
145/94, 174/120, and 130/90.  The Veteran also had surgery to 
repair the retinal detachment in his left eye in June 2003.

The Veteran was afforded a VA examination in September 2003.  
The examiner noted that the Veteran was recently hospitalized 
in July 2003 for a CVA.  Three blood pressure readings were 
taken.  They were 152/96, 150/94, and 180/100.  The examiner 
said the Veteran had hypertension that was poorly controlled.  
He also said this was a question of compliance as the Veteran 
was seen by a cardiologist in July 2003 and his blood 
pressure was controlled at that time.  

The Veteran was afforded a VA examination to assess his heart 
disease in March 2006.  He was noted to have blood pressure 
readings of 222/120, 200/130, and 180/120.  

The Veteran was afforded several VA examinations in February 
2007 and April 2007 to evaluate other disorders.  However, he 
had several blood pressure readings done in conjunction with 
those examinations.  The readings were 150/100, 127/82, and 
148/92.  Of note, a psychiatric examination from February 
2007 reported that the Veteran had been employed full-time 
for a period of four months in 2006.  He was employed to run 
a switchboard but missed a lot of work and his supervisor 
covered for him.  The Veteran quit the job once his TDIU was 
granted in 2006.  

The Veteran's hypertension was evaluated at a VA examination 
in June 2008.  The examiner reviewed the Veteran's claims 
folder and noted that the Veteran had a range of systolic 
blood pressure readings that ranged from 114 to 222.  He also 
reported a range of diastolic readings from 71 to 138.  The 
examiner noted that the Veteran had been placed on an 
extensive list of antihypertensive medications but still had 
a significant range of variability.  He noted recent blood 
pressure readings from April 2008 to June 2008 to be 181/112, 
133/90, 135/93, 161/105, 139/89, 166/109, 170/112, 140/92, 
139/85, and 212/122.  The examiner also recorded three blood 
pressure readings as part of the current examination.  They 
were 140/88, 140/90, and 148/92.  The diagnoses were 
hypertension secondary to Liddle's syndrome, hypertensive 
heart disease as evidenced by the most recent echocardiogram 
of May 2008, TIA, and CVA.

The examiner also reviewed the discharge summaries for 
several VA hospitalizations noted in the records for the 
period from May 2001 to May 2008.  The Veteran was admitted 
for evaluation for complaints of chest pain in May 2001.  The 
pain and shortness of breath had been intermittent over 
years.  A blood pressure of 156/108 was reported.  The 
discharge diagnoses were coronary artery disease (CAD) with 
mild ischemia per stress test, hypertension, and 
gastroesophageal reflux disease.

The Veteran was hospitalized for a TIA in November 2001.  In 
February 2002 he was admitted for evaluation of a 
questionable TIA.  His blood pressure on presentation to the 
emergency room (ER) was 200/115, however, on admission his 
blood pressure was 159/104.  The summary noted that the 
Veteran was admitted with severe hypertension that was said 
to probably be secondary to noncompliance.  The summary 
reported that the Veteran's hypertension was well controlled 
by medication during his hospitalization and was listed as 
125/66 on discharge from the hospital.  He was admitted in 
October 2003 for an angiogram.  His blood pressure on 
admission was given as 205/118.  This was treated and the 
summary reported the Veteran's blood pressure was well 
controlled during his stay on his outpatient medications.  

The Veteran was admitted for evaluation of chest pain on 
exertion in April 2004.  A left heart catheterization at that 
time was said to show no evidence of CAD.  The Veteran's 
blood pressure was 122/88 on admission.  The Veteran was 
admitted in February 2005 for an inpatient evaluation for 
secondary hypertension.  The evaluation was to determine the 
cause of the Veteran's hypertension.  It was noted that he 
had a history of noncompliance.  He had a blood pressure of 
180/120.  In May 2006 the Veteran was admitted with 
complaints of chest pain.  His blood pressure was given as 
159/102.  It was felt that his hypertension was the cause of 
his chest pain.  Additional blood pressure readings were 
reported as 148/99 and 139/97.  The final admission was in 
May 2008.  Again the Veteran was seen for complaints of chest 
pain.  No blood pressure readings were provided in the 
summary.

The Board has reviewed VA outpatient records for the period 
from April 2000 to May 2008.  In so doing, the Board has also 
reviewed approximately 200 blood pressure readings associated 
with the Veteran's case.  A number of the readings were 
related to treatment of his blood pressure while many were 
readings taken in conjunction with the recording of vital 
signs as part of treatment for unrelated complaints.  The 
readings reflect a range as noted by the VA examiner in May 
2008.  However, it is clear from the multiple readings that 
the Veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  There are intermittent readings 
where the systolic is over 200 and the diastolic is over 110.  

B.  Analysis

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated under Diagnostic Code 
7101.  38 C.F.R. § 4.104.  The Veteran's hypertension 
disability has been rated as 10 percent disabling.  Under 
Diagnostic Code 7101 a 10 percent rating is warranted where 
the diastolic pressure is predominantly 100 or more, or the 
systolic pressure predominantly 160 or more.  The criteria 
also provide that a minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control is 10 percent.  A 
20 percent disability rating is for consideration where the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
disability rating is for consideration for diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent rating is 
applicable where the diastolic pressure is predominantly 130 
or more.

The Veteran clearly has a longstanding history of 
hypertension dating from the 1970's.  There is a significant 
amount of medical record evidence that documents multiple, 
and frequent, blood pressure readings throughout the pendency 
of this appeal.  That evidence, to include VA examination 
reports, VA discharge summaries, and VA outpatient records, 
as well as several private record entries, all shows a 
variability in the Veteran's blood pressure readings.  He 
clearly has days where he may have readings of 200+/110+ but 
there is no evidence of any period of any length of time 
where his readings are of that nature.  The same is true in 
evaluating just the systolic readings or diastolic readings 
by themselves.  There are entries that document systolic 
readings of 200+ or diastolic readings of 110+ but they are 
scattered and not of even a week's duration.  Whenever the 
Veteran has had such high readings, treatment has quickly 
brought his blood pressure down to levels much below those 
readings.  Several of the discharge summaries noted very 
elevated readings on admission that were quickly reduced with 
the use of the Veteran's outpatient medications.

The Board has reviewed over 200 blood pressure readings from 
the outpatient records, the hospital summaries, examination 
reports, and private records.  The evidence of record does 
not demonstrate that the Veteran's hypertension disability is 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more at any time 
during the pendency of his appeal.  Instead, the readings 
show that systolic pressure is predominantly less than 200 
and diastolic pressure is predominantly less than 110.  
Accordingly, his claim for an increased rating must be 
denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The Veteran has submitted several claims 
for service connection for disabilities that are secondary to 
his hypertension.  Most of the claims have been granted as 
noted.  Thus, the Veteran's overall disability status as a 
result of his hypertension and hypertensive heart disease has 
been recognized through the several additional disabilities 
that are now service-connected and rated.  In regard to the 
ratings for hypertension and hypertensive heart disease the 
evidence does not demonstrate that the disabilities are 
unique or that, as was discussed above, the level of severity 
of his conditions and the associated symptoms are such that 
his disabilities are not appropriately addressed by the 
rating criteria.  Moreover, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board notes that the Veteran was granted a total 
disability rating based on individual unemployability 
effective from December 6, 2005.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
ratings in excess of those assigned.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Veteran's claim for an increased rating for his 
hypertension was received in April 2001.  The RO conducted 
development in the case prior to issuing a denial of the 
claim in August 2001.  The letter providing notice of the 
denial was issued in August 2001.  The letter included a copy 
of the rating decision as an attachment and said it explained 
the basis for the denial and what the Veteran had to do to 
substantiate his claim.  The Veteran was asked to identify 
evidence he wanted VA to obtain and was advised on the 
requirements for providing the information.  

The Board remanded the case for additional development in 
June 2003.  The RO wrote to the Veteran in June 2003.  The 
Veteran was apprised of the evidence needed to substantiate 
his claim for an increased evaluation, namely that his 
hypertension had increased in severity.  He was also informed 
of the evidence that VA would obtain, and of the evidence 
that he should submit or request VA's assistance in 
obtaining.  The Veteran was asked to submit any evidence of 
treatment that he had.  

The Veteran submitted records from LSU and VA in response to 
the letter in July 2003.  He was granted service connection 
for hypertensive heart disease as part of his hypertension 
disability in July 2003.  No specific claim for that 
disability had been submitted.  He was issued a SSOC that 
explained the basis for the grant and the basis for the 
disability rating assigned.

The Veteran responded to the SSOC in August 2003.  He 
acknowledged the SSOC and said that his condition had 
worsened.  He identified VA treatment records to be obtained.  
He also submitted private medical records in August 2003.  He 
submitted a claim for additional compensation for his 
dependents based on the 30 percent rating that was 
established in July 2003.

The Veteran submitted several additional statements 
contending that a number of disorders were secondary to his 
service-connected hypertension.  He submitted evidence in 
support of those claims in addition to supporting his claim 
for an increased/higher rating for his 
hypertension/hypertensive heart disease.

The Board remanded the case for additional development in 
December 2006.  The Appeals Management Center (AMC) wrote to 
the Veteran in January 2007.  The letter addressed both the 
hypertensive heart disorder and hypertension disabilities.  
It included the notice required by the Court in Dingess.  He 
was advised that he needed to submit evidence to show his 
service-connected disabilities had increased in severity.  He 
was further advised of how to identify evidence VA could 
obtain for him.

The Veteran responded that same month.  He submitted over 200 
pages of VA records and identified two sources of medical 
records that could be obtained.  The AMC wrote to both 
sources in April 2007.  The Veteran was advised of that 
action but also informed that it was his responsibility to 
obtain the records if the providers did not respond to the 
RO.

No response was ever received from Dr. J. Crudo.  As noted in 
the Introduction, a negative reply was received from Christus 
Schumpert Hospital.  The Veteran was advised when the 
original request for records was made in April 2007 that it 
was his responsibility to provide the records if the requests 
were not answered.

In addition to the above actions, the Veteran was granted 
service connection for residuals of his CVA in October 2003.  
He was then granted service connection for his left eye 
disorder in January 2004.  His hypertensive heart disease was 
established as a separate rating in January 2005.  He was 
granted entitlement to TDIU in October 2006.  He was granted 
service connection for anxiety disorder, neuropathy of the 
left upper and lower extremities, and headaches as a separate 
disability in June 2007.  These actions were based on 
multiple submissions of the Veteran arguing that his cardiac-
related disabilities were worse and had caused him greater 
disability.

The AMC issued a final SSOC in October 2008.  The SSOC 
confirmed the prior denial of an increased rating for the 
Veteran's hypertension and a higher rating for his 
hypertensive heart disease.  The SSOC also noted the evidence 
added to the record and provided the basis for the continued 
denial.  

The Board notes that the Court issued another decision during 
the pendency of this claim that applied to VCAA notices.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
noted that some increased evaluation claims would require 
more specific notice than others.  The Court acknowledged 
that some cases would only require notice for the veteran to 
show how their disability had gotten worse, and other cases 
would require information on exactly how the disability had 
gotten worse, and how it affected the veteran's employment 
and daily life.  

Neither the AMC or RO provided the Veteran with any notice 
following the decision in Vazquez-Flores.  However, for the 
reasons stated below, the Board believes that there was no 
prejudice to the Veteran in this case as a result of the lack 
of specific notice.  

Based on the notices provided to the Veteran, including the 
August 2001, June 2003, and January 2007 notice letters, the 
Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the increased rating and higher rating claim.  
The Veteran responded to the several letters with evidence 
and argument in support of his claim.  He also repeatedly 
argued for service connection for additional disabilities 
that he contended were related to his hypertension and 
hypertensive heart disease.  He submitted evidence to support 
his contentions.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has vigorously participated in the development of his 
claim and the addition of several other disabilities during 
the pendency of the current appeal.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims folder.  The 
Veteran submitted VA records on his own as well as private 
medical records.  He was afforded several VA examinations.  
He case was remanded on several occasions to allow for the 
development of additional evidence.  The Veteran ultimately 
elected not to have a hearing.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent, 
prior to December 6, 2005, is denied.

Entitlement to a disability rating in excess of 60 percent 
prior to May 28, 2008, is denied.  

Entitlement to a 100 percent rating for hypertensive heart 
disease, from May 28, 2008, is granted subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


